
	

114 HRES 401 IH: Supporting the goals and ideals of “Vietnam Veterans Day”.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 401
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Perry submitted the following resolution; which was referred to the Committee on Veterans’ Affairs
		
		RESOLUTION
		Supporting the goals and ideals of Vietnam Veterans Day.
	
	
 Whereas the Vietnam War was fought in the Republic of South Vietnam from 1961 to 1975, and involved North Vietnamese regular forces and Viet Cong guerrilla forces in armed conflict with the Armed Forces of the United States, allies of the United States, and the armed forces of the Republic of Vietnam;
 Whereas the Armed Forces of the United States became involved in Vietnam because the Government of the United States wanted to provide direct military support to the Government of South Vietnam to defend itself against the growing communist threat from North Vietnam;
 Whereas members of the Armed Forces of the United States began serving in an advisory role to the Government of the Republic of South Vietnam in 1950;
 Whereas, as a result of the Gulf of Tonkin incidents on August 2 and 4, 1964, Congress overwhelmingly passed the Gulf of Tonkin Resolution (Public Law 88–408) on August 7, 1964, which provided the authority to the President of the United States to prosecute the war against North Vietnam;
 Whereas, in 1965, ground combat units of the Armed Forces of the United States arrived in Vietnam; Whereas, by September 1965, there were more than 129,000 United States troops in Vietnam, and, by 1969, a peak of approximately 543,000 troops was reached;
 Whereas, on January 27, 1973, the Agreement Ending the War and Restoring Peace in Viet-Nam (commonly known as the Paris Peace Accords) was signed by the United States, the Democratic Republic of Vietnam, the Republic of Vietnam, and the Provisional Revolutionary Government of the Republic of South Vietnam, which required the release of all United States prisoners of war held in North Vietnam and the withdrawal of the Armed Forces of the United States from South Vietnam;
 Whereas, on March 29, 1973, the Armed Forces of the United States completed the withdrawal of combat units and combat support units from South Vietnam;
 Whereas, on April 30, 1975, North Vietnamese regular forces captured Saigon, the capital of South Vietnam, effectively placing South Vietnam under communist control;
 Whereas more than 58,000 members of the Armed Forces of the United States lost their lives in Vietnam and more than 300,000 members suffered injuries;
 Whereas, in 1982, the Vietnam Veterans Memorial was dedicated in the District of Columbia to commemorate those members of the Armed Forces of the United States who died or were declared missing in action in Vietnam;
 Whereas the Vietnam War was an extremely divisive issue among the people of the United States and a conflict that caused a generation of veterans to wait too long for the United States public to acknowledge and honor the efforts and services of such veterans;
 Whereas members of the Armed Forces of the United States who served bravely and faithfully for the United States during the Vietnam War were often wrongly criticized for the policy decisions made by four Presidential administrations of the United States; and
 Whereas designating March 29 as Vietnam Veterans Day would be an appropriate way to honor those members of the United States Armed Forces who served in South Vietnam and throughout Southeast Asia during the Vietnam War: Now, therefore, be it
	
 That the House of Representatives— (1)honors and recognizes the contributions of veterans who served in the Armed Forces of the United States in Vietnam;
 (2)encourages States and local governments to designate a Vietnam Veterans Day; and (3)encourages the people of the United States to observe Vietnam Veterans Day with appropriate ceremonies and activities that—
 (A)provide the appreciation veterans of the Vietnam War deserve, but did not receive upon returning home from the war;
 (B)demonstrate the resolve that never again shall the people of the United States disregard or denigrate a generation of veterans;
 (C)promote awareness of the faithful service and contributions of the veterans of the Vietnam War during military service as well as to the communities of the veterans since returning home;
 (D)promote awareness of the importance of entire communities empowering veterans and the families of veterans in helping the veterans readjust to civilian life after military service; and
 (E)promote opportunities for veterans of the Vietnam War to assist younger veterans returning from the wars in Afghanistan and Iraq in rehabilitation from wounds, both seen and unseen, and to support the reintegration of younger veterans into civilian life.
				
